Citation Nr: 1124794	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-39 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for disability manifested by heartburn (claimed as stomach disability).

2.  Entitlement to service connection for left shoulder disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for right ankle disability.

5.  Entitlement to service connection for back disability.

6.  Entitlement to service connection for respiratory disability.

7.  Entitlement to service connection for bilateral eye disability.

8.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to August 2003, and from January 2004 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

The Veteran asserts that all of the disabilities at issue originated during his active service and have continued since then.

A DD Form 215 shows that the Veteran received a combat action badge.

Moreover, service treatment records show that the Veteran reported symptoms related to all disabilities on appeal, to include heartburn and frequent indigestion, left shoulder pain, right knee pain, twisting his right ankle, an upper respiratory infection, back pain, redness of the eyes with tearing, and had elevated blood pressure readings.

The Veteran, as a layperson, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran credible.

In light of the Veteran's claims that the disabilities listed on appeal started in service and he currently experiences symptoms related to those disabilities, the Board finds that the Veteran should be afforded VA examinations, as argued and requested by the Veteran's representative.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that the most recent VA medical records on file are from April 2007.  Therefore, further development to obtain any outstanding records is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  

2.  Then, the Veteran should be afforded a VA examination or examinations by a physician or physicians with appropriate expertise to determine the nature and etiology of any currently present hypertension, disability manifested by heart burn, and disabilities of the left shoulder, right knee, right ankle, back, respiratory system, and eyes.  The claims file must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

Based on the examination results and the review of the record, the examiner(s) should provide an opinion with respect to each of the disabilities at issue that is currently present or has been present at any time during the period of the claims as to whether there is a 50 percent or better probability that the disability is related to the Veteran's active duty service.  For the purposes of the opinion, the examiner(s) should presume that the Veteran is a reliable historian.

The rationale for all opinions expressed must be provided.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


